Citation Nr: 0803566	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until December 
1969, and from April 1979 until June 1981.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The veteran's type II diabetes mellitus has been manifested 
by the need for daily oral hypoglycemic agents, insulin, and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 
4.119, Diagnostic Code (DC) 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus is an appeal from the initial assignment of 
a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has appealed the assignment of an initial 20 
percent rating for type II diabetes mellitus under 38 C.F.R. 
§ 4.119, DC 7913.  According to DC 7913, in order to warrant 
a higher rating, the evidence must show diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are deemed part of the diabetic process under DC 7913.  38 
C.F.R. § 4.119, DC 7913, Note (1) (2007).

The evidence reflects that the veteran has been prescribed 
insulin and Glipizide, an oral hypoglycemic agent, in an 
effort to control of his diabetes mellitus.  In addition, he 
has been advised to follow a restricted diet.  Therefore, he 
has met two of the three criteria for an increased rating for 
diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  In this case, the evidence does 
not demonstrate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in DC 
7913).  

The veteran contends that his activities have been restricted 
as a result of his diabetes mellitus.  In support of this 
assertion, the veteran testified at his hearing before a 
Decision Review Officer (DRO) that his activities have been 
restricted as a result of his diabetes mellitus.  The Board 
does not agree.

The record reflects that the veteran has, in fact, been 
encouraged to increase the frequency of his exercise.  VA 
treatment records in 2005 identify a plan for him to exercise 
20 minutes a day three times a week.   Additionally, while 
seeing a VA dietician in August 2005, he was advised to walk 
and exercise as tolerated.  

Moreover, during a VA diabetic examination in December 2006, 
he reported that his activities had not been clinically 
regulated on account of his diabetes nor has he been advised 
to avoid any strenuous activities related to hypoglycemic 
reactions.  Upon physical examination, the examiner noted 
that he performs all of his activities of daily living and 
remains physically active by walking several times a week 
when he was at the golf course.

At his hearing before a DRO in May 2006, the veteran again 
confirmed that his doctor has not regulated activities.  He 
stated that he did not have a regular exercise program, but 
that he occasionally played golf and walked at the golf 
course.  While he reported he has been recently been going to 
the golf course less frequently than usual, such decrease in 
activity is due to other factors not related to his type II 
diabetes mellitus.   

The criteria for a 100 percent rating for diabetes mellitus 
define "regulation of activities" as "avoidance of strenuous 
occupational and recreational activities."  See 38 C.F.R. § 
4.119, DC 7913.  The available evidence does not indicate 
that the veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities due to his 
type II diabetes mellitus, as is required to merit a higher 
rating of 40 percent.  The fact that he has been advised to 
exercise, in the absence of specified medical guidelines for 
that exercise, does not meet the criterion requiring 
regulation of activity for a higher rating.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  He, therefore, does not meet the 
criteria for a higher rating on the basis of his diabetes 
mellitus alone.  38 C.F.R. § 4.119, DC 7913.  

The Board has considered the veteran's statements and sworn 
testimony asserting a 40 percent rating is warranted because 
he has been prescribed insulin and has a restriction on 
activities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  As 
discussed above, there was no occasion where his activities 
were clinically regulated.  Thus, he does not a disability 
picture warranting the application of staged ratings.  

In sum, throughout the entirety of the rating period on 
appeal, the current 20 percent evaluation for type II 
diabetes mellitus is appropriate and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In addition, he was 
provided with follow-up VCAA notice in September 2995, 
subsequent to the grant of service connection.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  Therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, VA outpatient treatment records, and 
private treatment records.  Further, he submitted statements 
in support of his claim and was provided an opportunity to 
set forth his contentions during the hearing before the DRO 
in May 2006.  In addition, he was afforded VA medical 
examinations in October 2005 and December 2006.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 20 percent for type II diabetes 
mellitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


